               Case 3:18-cv-05998-RSL Document 47 Filed 02/17/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8       GEOFFREY ROBERT LAWSON SR.,

 9                              Petitioner,                CASE NO. 3:18-cv-05998-RSL-BAT

10            v.                                           ORDER OF DISMISSAL

11       JAMES KEY,

12                              Respondent.

13           Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, 1 and the remaining record,

15   the Court finds and ORDERS:

16           (1)    The Court ADOPTS the Report and Recommendation as to all sections except:

17   the underlying offenses at page 1, lines 15–16, which should exclude the reference to “Unlawful

18   Possession of a Controlled Substance”; the date when the Washington Supreme Court denied

19

20   1
       In petitioner’s objections, petitioner newly claims that the Department of Corrections prevented
     him from filing a timely habeas petition. Dkt. # 46 at 6–8. The petitioner had the opportunity to
21   raise the existence of circumstances warranting equitable tolling in a reply to the government’s
     response to his petition filed approximately two years ago, Dkt. # 17, and yet he did not do so,
22   despite numerous extensions. Therefore, the Court upholds the magistrate judge’s determinations
     and declines to exercise its discretion to allow the record to be supplemented. See United States
23   v. Howell, 231 F.3d 615, 621–23 (9th Cir. 2000).




     ORDER OF DISMISSAL - 1
                  Case 3:18-cv-05998-RSL Document 47 Filed 02/17/21 Page 2 of 2




 1   petitioner’s motion to modify the Commissioner’s ruling, listed at page 5, line 6, which should

 2   read “February 7, 2018,” not “February 18, 2018”; and the date when the statute of limitations

 3   expired, listed at page 5, lines 9–10, which should read “February 13, 2018,” not “February 24,

 4   2018.”

 5            (2)     The case is dismissed with prejudice and issuance of a certificate of appealability

 6   is denied.

 7            (3)     The Clerk shall provide copies of this Order to the parties.

 8            Dated this 17th day of February 2021.

 9

10
                                                            A
                                                            ROBERT S. LASNIK
                                                            United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
